DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “threaded studs” of claim 15 being used with the first mold section and bushings according to claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
For the purpose of this examination the use of “kit” in the preamble will be interpreted as an off the shelf assembly comprising elements that are ready for use together.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites a species shown in figures 16-17D that also has the limitations of the species shown in figures 1A-D; in other words a mold having the different uniform diameter bushing receiving portions and a threaded screw.  However, support for this specific combination cannot be found in the originally filed disclosure.  While the applicant argues that support for this specific combination can be found in paragraph 0051 the examiner fails to see where this combination is disclosed.  0051 appears to be nothing more than boiler plate language that offers not hint or suggestion to combine the two distinct species as claimed.  Additionally, the examiner would like to note that the different uniform diameter bushing receiving portions and a threaded screw perform the same function of fixing the bushing in place.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites a species, see figures 16-17D, that cannot function in a manner as recited in claim 28 since the claim 15 species does not rely on two different uniform outer diameters.   Thus, the claim is indefinite since it is unclear as to how the species in claim 15 can function as claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-10, 12, 13, 16, 17, 23-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nardini (WO 2004/010548 A1) in view of Duart Alvarez de Cienfuegos (US 2013/0105560 A1).
Regarding claim 27, Nardini teaches: 
An exothermic reaction mold elements comprising: 
a plurality of bushings [body members (11)], each of the plurality of bushing includes:
a first bushing portion having an outer diameter that is uniform along a width of the first bushing portion [left side of body member (11); see figures 1, 4, and 5]; 
a second bushing portion having an outer diameter that is uniform along a width of the second bushing portion [right side of body member (11); see figures 1, 4, and 5]; and 
an orifice extending through the first bushing portion and the second bushing portion, the orifice having an inner diameter dimensioned to receive a cable [inner surface (34); see figures 1, 4, and 5]; and 
an exothermic reaction mold [mould (12) comprising parts (12a,b); figure 1] including:  
a reaction chamber [crucible (22)];
a weld chamber [mould cavity (20)] in communication with the reaction chamber; and
a plurality of user configurable ports [grooves (26, 27)], each user configurable port being in communication with the weld chamber [see figure 1], each user configurable port having a bushing holding portion [surfaces of grooves (26, 27)], each bushing holding portion having a first portion and a second portion [left and right portions of the surfaces of the grooves (26, 27)],
wherein the first portion has a shape that corresponds to a shape of the first bushing portion so that the first portion can removably receive the first busing portion [note that the body members are only held in place by the clamping of parts (12a,b) and can be removed if desired; see figure 1], and 
wherein the second portion has a shape that corresponds to a shape of the second bushing portion so that the second portion can receive the second busing portion [note that the bushings are only held in place by the clamping of parts (12a,b) and can be removed if desired; see figure 1].
Nardini does not teach:
exothermic reaction mold kit; and 
wherein the uniform outer diameter of the first bushing portion is larger than the uniform outer diameter of the second bushing portion. 
Concerning the kit: 
The examiner notes that the concept of a “kit” is well-known since various kinds of kits; such as pocket screw kit, foam insulation kit, hair dying kit, tire repair kit, etc., are readily available for purchase.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to package the Nardini mould and body members into a kit in order to provide a ready for use assembly, to promote various bushings, as a marketing ploy, or to make it user friendly.    
Concerning the different diameters: 
Cienfuegos teaches an exothermic connection system (1) wherein bushing (105) has two different uniform outer diameters that are separated at step (107) defining a stop which limits the amount bushing (105) is introduced into the mold-crucible; 0061 and figures 5 and 7. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the step concept of Cienfuegos into the Nardini body members in order to stop the placement of the body members at a desired position.  In doing so, each body member would have two different uniform outer diameters/portions at the step and the surfaces of grooves (26, 27) would be configured with a step resulting in portions in order to correspond to the stepped bushing.     
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the reference above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any claimed result; such as the port being user configureable.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 28, Nardini teaches: 
Exothermic reaction mold elements comprising: 
a plurality of bushings [body members (11)], each of the plurality of bushing includes:
a first bushing portion having an outer diameter that is uniform along a width of the first bushing portion [left side of body member (11); see figures 1, 4, and 5]; 
a second bushing portion having an outer diameter that is uniform along a width of the second bushing portion [right side of body member (11); see figures 1, 4, and 5]; and 
an orifice extending through the first bushing portion and the second bushing portion, the orifice having an inner diameter dimensioned to receive a cable [inner surface (34); see figures 1, 4, and 5]; and 
exothermic reaction mold [mould (12) comprising parts (12a,b); figure 1] including: 
a first mold section [part (12a)] having an exothermic reaction chamber [crucible (22a)] and a first weld chamber portion [mould cavity (20a)] in communication with the exothermic reaction chamber [crucible (22a)], the first weld chamber portion including a plurality of first port portions [surfaces of the grooves (26a, 27a)] each of the first port portions include a first bushing receiving portion and a second bushing receiving portion [left and right portions of the surfaces of grooves (26a, 27a), respectively],
wherein the first bushing receiving portion has a shape that corresponds to a shape of a first portion of the first bushing portion so that the first bushing receiving portion can removably receive the first portion of the first bushing portion [the left surface groove portion in part (12a) corresponds to half of left side of body member (11) and since the body members are only held in place by the clamping of parts (12a,b) they can be removed if desired; see figure 1]] and 
wherein the second bushing receiving portion has a shape that corresponds to a shape of a first portion of the second bushing portion so that the second bushing receiving portion can receive the first portion of the second bushing portion [the right surface groove portion in part (12a) corresponds to half of right side of body member (11) and since body members are only held in place by the clamping of parts (12a,b) they can be removed if desired; see figure 1]]; and 
a second mold section [part (12b)] having a second weld chamber portion [mould cavity (20b)] in communication with the exothermic reaction chamber [mould cavity (20b) is in communication with crucible (22a) when the parts are assembled], the second weld chamber portion including a plurality of second port portions [surfaces of grooves (26b, 27b)], each of the second port portions include a third bushing receiving portion and a fourth bushing receiving portion [left and right portions of the surfaces of grooves (26b, 27b), respectively], 
wherein the third bushing receiving portion has a shape that corresponds to a shape of a second portion of the first bushing portion so that the third bushing receiving portion can receive the second portion of the first bushing portion [the left surface groove portion in part (12b) corresponds to other half of left side of body member (11)] and 
wherein the fourth bushing receiving portion has a shape that corresponds to a shape of a second portion of the second bushing portion so that the third bushing receiving portion can receive the second portion of the second bushing portion [the right surface groove portion in part (12b) corresponds to the other half of right side of body member (11)];
wherein when the first mold section is mated with the second mold section, the first weld chamber portion and the second weld chamber portion form a weld chamber [mould cavity (20)], the first port portions and the second port portions form a plurality of user configurable ports [surfaces grooves (26, 27)], and the first bushing receiving portion, the second bushing receiving portion, the third bushing receiving portion and the fourth bushing receiving portion form a bushing holding portion [the left and right portions of the surfaces of the grooves (26a,b, 27a,b) form grooves (26, 27)].
Nardini does not teach:
an exothermic reaction mold kit; and 
wherein the uniform outer diameter of the first bushing portion is larger than the uniform outer diameter of the second bushing portion; 
Concerning the kit: 
The examiner notes that the concept of a “kit” is well-known since various kinds of kits; such as pocket screw kit, foam insulation kit, hair dying kit, tire repair kit, etc., are readily available for purchase.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to package the Nardini mould and body members into a kit in order to provide a ready for use assembly, to promote various bushings, as a marketing ploy, or to make it user friendly.    
Concerning the different diameters: 
Cienfuegos teaches an exothermic connection system (1) wherein bushing (105) has two different uniform outer diameters that are separated at step (107) defining a stop which limits the amount bushing (105) is introduced into the mold-crucible; 0061 and figures 5 and 7. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the step concept of Cienfuegos into the Nardini body members in order to stop the placement of the body members at a desired position.  In doing so, each body member would have two different uniform outer diameters/portions at the step and the surfaces of grooves (26, 27) would be configured with a step resulting in portions in order to correspond to the stepped body member.     
Regarding claim 29, all of the limitations of this claim are addressed in the rejection of claim 27.
Regarding claims 4-6, Nardini teaches: 
wherein each of the plurality of bushings is a one-piece bushing [see figure 5];
wherein at least one of plurality of bushings is split into two sections [see figure 5]; and
wherein at least one of the plurality of bushings blocks at least one of the user configurable port [each body member at least partially blocks/fills each groove].
Regarding claim 7, Nardini teaches:
wherein the plurality of user configurable ports comprise up to four user configurable ports [two grooves (26, 27)].  Also note that Nardini teaches the mould can be adapted to receive a variety of configurations of electrical cables; pg. 1, ln. 18-52.
Regarding claims 8, this claim is drawn to functional language and thus not further limiting structurally since it is up to the user to select if and/or which port to block and “selectively blockable” adds no further structure. 
Regarding claims 9 and 10, Nardini teaches:
wherein the mold is vertically divided into at least two parts [see figure 1], and 
wherein the mold is horizontally divided into at least two parts [see figure 1].
Note the claimed direction is relative to the viewer and the viewer can manipulate the mold so that it satisfies either claimed direction.  
Regarding claim 12, Nardini does not teach:
wherein the first mold section and the second mold section are connected by a hinge assembly.
However, figure 1 shows mould (12) open as if it were hinged.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to hinge the mould so that it would open as shown, to able to easily close the parts, or to prevent a part from being lost.   
Regarding claim 13, Nardini teaches: 
wherein each of the first bushing receiving portions comprise slots [One configuring the grooves to receive the far right two piece body member in figure 5 would make a groove having slots to accommodate the acute corners of the body member.  Alternatively, the incorporated step forms two slots].
Regarding claims 16 and 17, Nardini teaches: 
wherein each of the plurality of the bushings is a split bushing [see figure 5].
wherein the first bushing portion of at least one of the plurality of bushings is solid and blocks one of the plurality of user configurable ports [member body is solid since it at least partially blocks the groove].
Regarding claim 23, Nardini teaches: 
wherein the inner diameter of each of the plurality of bushings is the same [see figures 1, 4, and 5].
Regarding claims 24 and 25, Nardini teaches:
wherein the plurality of bushings comprises a set of bushings, the set including one or more bushings having the same inner diameter orifice [figure 1 shows two body members having the same inner diameter].
Nardini does not teach:
multiple sets of bushings, and 
each set including one or more bushings having a different inner diameter.
However, Nardini intends for the mould to be used multiple times and with a variety of body members having different shapes and inner diameter sizes so that any encountered conductors can be accommodated; pg. 1, ln. 18-25, pg. 3, ln. 13-15, pg. 9, ln. 5-11, pg. 11, ln 21-25, and figure 5.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the body members in bulk and variety in the kit so that the user can weld various connections on a variety of conductors without having to return to the store each time a set of body members is used or for marketing purposes.  In other words this no more inventive then than going to Lowes and stocking up on different sized containers of screws, ex. the small plastic package, the 1lb box, or the 5lb bucket, and different kinds, ex. drywall screws, deck screws, or lag screws, based on the jobs needing to be done or past experiences.  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nardini (WO 2004/010548 A1) in view of Duart Alvarez de Cienfuegos (US 2013/0105560 A1) as applied to claim 29 above, and in further view of Triantopoulos et a. (US 2003/0178168 A1).
Regarding claim 26, Nardini does not teach:
wherein the plurality of bushings include a blank bushing having no orifice extending there through.
Triantopoulos teaches an exothermic welding mold wherein plug (370) is inserted into unused hole (334) so the mold can still be used to weld only two wires, as opposed to having to weld three; 0051 and figure 12. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to also include plugs, non-orifice body members, as part of the kit in order to use the same mold with a reduced number of cables.   

Response to Arguments
Applicant's arguments filed 11/04/21 have been fully considered but they are not persuasive.
In response to the applicant’s arguments drawn to the drawing objection and 112 rejections, the bushings that are used in the molds shown in figure 1A and figure 16 are not interchangeable since the figure 1A mold does not have threaded stud (609) and the figure 16 mold does not have slots (122).  Thus, there is no reason to include both types of bushings in a kit that only contains a single type of mold. Additionally, the specification, 0043, refers to the figure 16 mold as another illustrative embodiment.  As for the argument that the combination in question is supported by 0051, this paragraph is nothing more than boiler plate language and does not disclose to one of ordinary skill in the art what the applicant actually had contemplated at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735     

/ERIN B SAAD/Primary Examiner, Art Unit 1735